DETAILED ACTION
Claims 1-13 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 & 12-13 are directed to a method (i.e., a process); Claims 10 are directed to a system (i.e., a machine); and Claim 11 is directed to a CRM (i.e., a manufacture).  Accordingly, claims 1-13 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A method for evaluating an infection risk in an infection risk evaluation system that evaluates an infection risk by an infectious disease in a children's facility, a computer of the infection risk evaluation system performing a process comprising: 
obtaining infection information, which is information regarding a condition of infection of each of one or more family members of a child with the infectious disease; 
obtaining prevalence information, which is information regarding a condition of prevalence of the infectious disease in one or more organizations to which the one or more family members belong; 
calculating a first infection risk value, which indicates a degree of an infection risk that the child is infected with the infectious disease, on a basis of the infection information, the prevalence information, and one or more first infection risk coefficients, which are obtained by expressing infection risks between the child and the one or more family members in numbers; 
calculating, on a basis of the first infection risk value, a second infection risk value, which indicates a degree of the child's infection risk of being infected with the infectious disease in a group at the children's facility to which the child belongs; 
performing at least either first evaluation, in which the first infection risk value is compared with a certain first reference value and the infection risk that the child is infected with the infectious disease is evaluated, and second evaluation, in which the second infection risk value is compared with a certain second reference value and the child's infection risk of being infected with the infectious disease in the group is evaluated; and 
outputting an evaluation result of at least either the first evaluation or the second evaluation.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity” because obtaining infection and prevalence information, calculating infection values, performing evaluations on the infection values and outputting an evaluation result are associated with managing personal behavior or relationships or interactions between people (such as managing infection risk in a facility and notifying individuals that there is a risk of infection between individuals in a facility). Therefore, these limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP 210.04(a).
Accordingly, independent claim 1 and analogous independent claims 10-13 recite at least one abstract idea.
Furthermore, dependent claims 2-8 further narrow the abstract idea described in the independent claims. Claims 2-5 & 7 recite determining infection risk values using various data; claim 6 recites outputting evaluation results to users; and claim 8 recites obtaining infection information from different sources. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claims 10-13, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, there are no additional limitations beyond the above-noted at least one abstract idea recited in the claim (the underlined portions continue to represent the at least one “abstract idea”):

1. A method for evaluating an infection risk in an infection risk evaluation system that evaluates an infection risk by an infectious disease in a children's facility, a computer of the infection risk evaluation system performing a process comprising: 
obtaining infection information, which is information regarding a condition of infection of each of one or more family members of a child with the infectious disease; 
obtaining prevalence information, which is information regarding a condition of prevalence of the infectious disease in one or more organizations to which the one or more family members belong; 
calculating a first infection risk value, which indicates a degree of an infection risk that the child is infected with the infectious disease, on a basis of the infection information, the prevalence information, and one or more first infection risk coefficients, which are obtained by expressing infection risks between the child and the one or more family members in numbers; 
calculating, on a basis of the first infection risk value, a second infection risk value, which indicates a degree of the child's infection risk of being infected with the infectious disease in a group at the children's facility to which the child belongs; 
performing at least either first evaluation, in which the first infection risk value is compared with a certain first reference value and the infection risk that the child is infected with the infectious disease is evaluated, and second evaluation, in which the second infection risk value is compared with a certain second reference value and the child's infection risk of being infected with the infectious disease in the group is evaluated; and 
outputting an evaluation result of at least either the first evaluation or the second evaluation.
For instance, there are no additional elements, when considered as a whole with the abstract idea, that reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 10-13 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 10-13 are directed to at least one abstract idea.
Accordingly, the claim recites at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 5 recites a sound recognition apparatus, Claim 6 recites a manager terminal and guardian terminal, and Claim 8 recites a guardian terminal: 6 and 12: the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 and analogous independent claim 10-13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-8 & 10-13 are ineligible under 35 USC §101.
Claim 11 recites step limitations that are not integrated with the computer readable medium mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer readable medium.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first obtainer, second obtainer, first infection risk value calculator, second infection risk value calculator, evaluator, and outputter in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations first obtainer, second obtainer, first infection risk value calculator, second infection risk value calculator, evaluator, and outputter invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, Applicant’s specification at para. 78 describes a central processing unit (CPU), for example, and includes a first obtaining unit 121, a second obtaining unit 122, a first infection risk value calculation unit 123, a second infection risk value calculation unit 124, an evaluation unit 125, and an output unit 126. However, these are not the same as the claimed first obtainer, second obtainer, first infection risk value calculator, second infection risk value calculator, evaluator, and outputter.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US20150339585) in view of Wallace (US20140167917).
As per claim 1, Ding teaches a method for evaluating an infection risk in an infection risk evaluation system that evaluates an infection risk by an infectious disease in a children's facility, a computer of the infection risk evaluation system performing a process comprising: 
obtaining infection information, which is information regarding a condition of infection of each of one or more family members of a child with the infectious disease (para. 33: data obtained including infectivity for individuals in close contact); 
obtaining prevalence information, which is information regarding a condition of prevalence of the infectious disease in one or more organizations to which the one or more family members belong (para. 22, 33: data obtained including baseline infection risk); 
calculating a first infection risk value, which indicates a degree of an infection risk that the child is infected with the infectious disease, on a basis of the infection information, the prevalence information, and one or more first infection risk coefficients, which are obtained by expressing infection risks between the child and the one or more family members in numbers (para. 22, 33: system determines infection risk of an individual based on individual entity infection data including disease related attributes that individuals have been exposed to; infection algorithm uses coefficients to determine risk value).
Ding does not expressly teach calculating, on a basis of the first infection risk value, a second infection risk value, which indicates a degree of the child's infection risk of being infected with the infectious disease in a group at the children's facility to which the child belongs; 
performing at least either first evaluation, in which the first infection risk value is compared with a certain first reference value and the infection risk that the child is infected with the infectious disease is evaluated, and second evaluation, in which the second infection risk value is compared with a certain second reference value and the child's infection risk of being infected with the infectious disease in the group is evaluated; and 
outputting an evaluation result of at least either the first evaluation or the second evaluation.
	Wallace, however, teaches to contact tracing analytics where the system determines if an individual is at risk for infection during a deleterious event in enclosed areas and the level of risk of infection for an individual to determine a risk profile (para. 58, 61). Wallace teaches to identifying at risk individuals and then using additional information such as risk factors as input and analyzed to determine a new risk profile (para. 59, 61). Wallace also teaches to outputting a result of the determination (para. 132).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Wallace with Ding based on the motivation of tracking, mapping and predicting infection dissemination to improve operational response (Wallace – para. 1).
As per claim 6, Ding and Wallace teach the method according to claim 1. Ding does not expressly teach wherein the evaluation result of the first evaluation is output to a manager terminal owned by a manager of the group and the evaluation result of the second evaluation is output to a guardian terminal owned by a guardian of the child.
Wallace, however, teaches to outputting the risk determination results to multiple users and their devices (para. 132).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 7, Ding and Wallace teach the method according to claim 1. Ding teaches wherein the evaluation result of the first evaluation includes temporal changes in the first infection risk value, and wherein the evaluation result of the second evaluation includes temporal changes in the second infection risk value (claim 17 & 18 – system infers infectivity risk for each individual by using Bayesian learning and data collected over time).
Claims 10-11 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 12, Ding teaches a method for evaluating an infection risk in an infection risk evaluation system that evaluates an infection risk by an infectious disease in a facility, a computer of the infection risk evaluation system performing a process comprising: 
obtaining infection information, which is information regarding a condition of infection of each of one or more family members of a facility visitor with the infectious disease (para. 33: data obtained including infectivity for individuals in close contact); 
obtaining prevalence information, which is information regarding a condition of prevalence of the infectious disease in one or more organizations to which the one or more family members belong (para. 22, 33: data obtained including baseline infection risk); 
calculating a first infection risk value, which indicates a degree of an infection risk that the facility visitor is infected with the infectious disease, on a basis of the infection information, the prevalence information, and one or more first infection risk coefficients, which are obtained by expressing infection risks between the facility visitor and the one or more family members in numbers (para. 22, 33: system determines infection risk of an individual based on individual entity infection data including disease related attributes that individuals have been exposed to; infection algorithm uses coefficients to determine risk value).
Ding does not expressly teach calculating, on a basis of the first infection risk value, a second infection risk value, which indicates a degree of the facility visitor's infection risk of being infected with the infectious disease in a group at the facility visited by the facility visitor; 
performing at least either first evaluation; in which the first infection risk value is compared with a certain first reference value and the infection risk that the facility visitor is infected with the infectious disease is evaluated, and second evaluation, in which the second infection risk value is compared with a certain second reference value and the facility visitor's infection risk of being infected with the infectious disease in the group is evaluated; and 
outputting an evaluation result of at least either the first evaluation or the second evaluation.
	Wallace, however, teaches to contact tracing analytics where the system determines if an individual is at risk for infection during a deleterious event in enclosed areas and the level of risk of infection for an individual to determine a risk profile (para. 58, 61). Wallace teaches to identifying at risk individuals and then using additional information such as risk factors as input and analyzed to determine a new risk profile (para. 59, 61). Wallace also teaches to outputting a result of the determination (para. 132).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bearman (US20090265106) teaches a method and system for identifying a relevance of a relation between at least two entities includes receiving at least one item of information relating to one or more of the entities and determining whether a proximity between the at least two entities exists. Parthasarathy (US20170209102) teaches to conduct contact tracing on patients infected with a disease and on the individuals potentially infected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626